In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1625V
                                      Filed: June 29, 2017
                                         UNPUBLISHED


    JANINE FONFARA,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Uncontested;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Anne C. Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Jason C. Bougere, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On December 7, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered an injury to her left shoulder as a
result of receiving an influenza (“flu”) vaccine on October 13, 2015. Petition at 1. The
case was assigned to the Special Processing Unit (“SPU”) of the Office of Special
Masters.
      On June 29, 2017, respondent filed his Rule 4(c) Report in which he states that
he does not contest entitlement to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, respondent concluded that petitioner’s injury is consistent with
a shoulder injury related to vaccine administration (“SIRVA”) and that it was caused in

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
fact by the flu vaccine she received on October 13, 2015. Id. at 5. Respondent further
agrees that petitioner has met the statutory requirements by suffering the condition for
more than six months. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master